DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/6/2015 has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,527,726. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-20 of the present application, when given the information provided by claims 1-20 of U.S. Patent No. 10,527,726.
Claim 1 of the present application recites:
A system [ taught by claim 1 of U.S. Patent No. 10,527,726 ], comprising: a spatial light modulator (SLM) having an array of pixels configured to modulate light in patterns responsive to first control signals, the modulated light forming at least one patterned light beam in a field of view [ this subject matter is suggested to a skilled artisan by lines 2-6 of claim 1 of U.S. Patent No. 10,527,726 ]; an illumination source optically coupled to the SLM, the illumination source configured to illuminate the array of pixels, responsive to second control signals [ taught by lines 7-9 of claim 1 of U.S. Patent No. 10,527,726 ]; circuitry coupled to the SLM and to the illumination source, the circuitry configured to provide the first control signals to the SLM and the second control signals to the illumination source [ this subject matter is suggested to a skilled artisan by lines 10-13 of claim 1 of U.S. Patent No. 10,527,726 ]; and [ taught by lines 14-16 of claim 1 of  U.S. Patent No. 10,527,726 ].
Claims 2-11 of the present application are taught by claims 2-11 of U.S. Patent No. 10,527,726.
Claim 12 of the present application recites:
A method of providing a sequence of patterned light beams using a spatial light modulator (SLM) [ suggested by lines 1-3 of claim 12 of U.S. Patent No. 10,527,726 in that a DMD is a well-known type of SLM ], the method comprising: determining an image pattern sequence [ taught by line 4 of claim 12 of U.S. Patent No. 10,527,726 ] ; computing a sequence of diffractive images for the image pattern sequence [ taught by lines 5-6 of claim 12 of U.S. Patent No. 10,527,726 ]; for the sequence of diffractive images, determining a sequence of quantized patterns [ taught by lines 7-8 of claim 12 of U.S. Patent No. 10,527,726 ]; mapping the sequence of quantized patterns [ taught by line 9 of claim 12 of U.S. Patent No. 10,527,726 ]; illuminating the SLM with light [ taught by line 10 of claim 12 of U.S. Patent No. 10,527,726 ]; using the SLM, modulating the light in the mapped sequence of quantized patterns to form the image pattern sequence in a field of view [ taught by lines 11-13 of claim 12 of U.S. Patent No. 10,527,726 ].
Claim 13-17 of the present application are taught by claims 13-17 of U.S. Patent No. 10,527,726.
Claims 18-20 of the present application are taught by claims 1-11, as applied to claim 1-11 of the present application above, in that a LIDAR is a system that was commonly known to use spatial light modulation. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goyal et al (2013/0088726).
With respect to claim 1, Goyal et al disclose:
A system [ taught by figure 1A ], comprising: a spatial light modulator (SLM) having an array of pixels configured to modulate light in patterns responsive to first control signals, the modulated light forming at least one patterned light beam in a field of view [ taught by the SLM (16); control input shown in figure 1A; and paragraph 0031 ]; an illumination source optically coupled to the SLM, the illumination source configured to illuminate the array of pixels, responsive to second control signals [ taught by light source (14); control input shown by figure 1A ]; circuitry coupled to the SLM and to the illumination source, the circuitry configured to provide the first control signals to the SLM and the second control signals to the illumination source [ taught by controller (28); paragraph 0028 ]; and at least one detector configured to detect a reflection of the patterned light beam in the field of view [ taught by photodetector (20) ].
Claims 2, 3, 10 and 11 are taught by the binary pattern disclosed by figure 7A.
Claims 4 and 5 are taught by paragraph 0033.
Claim 6 is taught by memory (26).
Claim 8 is taught by controller (28).
Claim 9 is taught by paragraph 0030.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al.
Paragraph 0031 teaches the use of a two-dimensional array of pixels, thus rendering claim 7 obvious in that the array having a vertical orientation and diagonal tilt axis would have depended on the scanning direction require by optics (18).
Allowable Subject Matter
Upon filing of a terminal disclaimer, claims 12-17 would be allowable.
The cited prior art does not teach or suggest the combination of method steps set forth by claims 12-17, when taken in their entire context.
				Other Cited Prior Art
	Wiebke et al (JP02019095452A) – teaches using a SLM to modulate a pattern onto source light. 
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645